Citation Nr: 0127412	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  98-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome

2.  Entitlement to service connection for epilepsy.

3.  Entitlement to service connection for a dental disorder, 
claimed as dental toxicity.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1978 
to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The case was previously before the Board on two occasions.  
Unfortunately, it must be remanded because of recent changes 
in the law and regulations concerning entitlement to service 
connection.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  More recently, new 
regulations were adopted to implement the VCAA.   See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board has added the issue of entitlement to service 
connection for chronic fatigue syndrome.  In an October 1999 
decision, the Board denied this claim as being "not well 
grounded."  The recently enacted VCAA requires that this 
issue be readjudicated on the merits consistent with the new 
law.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7, 114 Stat. 2096 (2000).  

The veteran's main contention is that his epilepsy should be 
service-connected.  He claims that he incurred a head injury 
during service and that this caused his epilepsy.  In the 
alternate, he claims that toxicity resulting from dental work 
(tooth fillings) during service caused his epilepsy.  

The veteran's assertions with relation to a head injury 
during service are vague at best.  The veteran should be 
asked to clarify his allegation of an inservice head injury.  
The veteran should also be informed that there is no evidence 
of record which indicate he has a diagnosis of chronic 
fatigue syndrome.  

The veteran has also quoted, or paraphrased, from several 
medical texts in various written statements he has submitted.  
He avers that these texts link his current disabilities to 
service.  Because of these assertions, the Board believes 
that VA examination is necessary to obtain medical opinions 
as to the etiology of the disabilities claimed by the 
veteran.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should contact the veteran and 
request that he provided specific 
information with respect to the head 
injury he incurred during service.  The 
veteran should provide the date, location, 
and circumstances of the alleged injury.  
The veteran should be informed that the 
service medical records do not indicate 
that he suffered a head injury during 
service, and he is invited to comment as 
to why there is no record of the injury.  
The veteran should also be asked to 
clarify whether his claim is that his 
dental fillings caused his epilepsy or 
that a head injury caused his epilepsy.  

3.  The veteran should be accorded a VA 
general medical examination.  The report 
of examination should include a detailed 
account of all manifestations of epilepsy, 
and chronic fatigue syndrome found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate if the veteran has a 
diagnosis of chronic fatigue syndrome.  
The examiner is also requested to indicate 
whether any of the veteran's current 
fatigue syndrome disabilities are related 
to, or caused by, his dental fillings.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be accorded the 
appropriate VA examination for epilepsy.  
The report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the veteran's service medical 
records and the September 1983 VA medical 
records from the period of time when the 
veteran's epilepsy was first diagnosed.  
The examiner is requested to offer an 
opinion, if possible, as to the etiology 
of the veteran's epilepsy.  Specifically, 
is the epilepsy caused by a head injury 
either before or during service?  Is the 
epilepsy caused by the veteran's dental 
filings?  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

5.  The claims file should be sent to a VA 
Dentist, preferably the Dentist who 
conducted the July 2001 VA dental 
examination of the veteran.  After, review 
of the file, the Dentist is requested to 
indicate if the veteran's dental fillings 
could be the cause of his epilepsy and 
alleged chronic fatigue syndrome, as he 
claims.  If the Dentist feels that another 
examination of the veteran is required to 
render the requested opinion, then the 
appropriate examination should be 
scheduled.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner.  

6.  Thereafter, the RO should readjudicate 
this claim.  The RO is reminded to 
specifically readjudicate the claim for 
service connection for chronic fatigue 
syndrome in view of the VCAA.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


